ACCEPTED
                                                                                          03-15-00766-CV
                                                                                                  8395905
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    12/29/2015 3:03:44 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                                NO.    03 - 15-00766-CV

                           IN THE COURT OF APPEALS                       FILED IN
                                                                  3rd COURT OF APPEALS
                                                                       AUSTIN, TEXAS
                                       FOR THE                    12/29/2015 3:03:44 PM
                                                                      JEFFREY D. KYLE
                                                                           Clerk
                     THIRD SUPREME JUDICIAL DISTRICT

                                 AT AUSTIN, TEXAS


                   DENNIS ANTOLIK and VICTOR ANTOLIK,

                                       Appellants

                                            v

                     VICTORY CHEVAL HOLDINGS , LLC
                  AND CASTLE CROWN MANAGEMENT, LLC,

                                       Appellees


                APPELLANTS' MOTION TO DISMISS APPEAL


TO THE HONORABLE COURT OF APPEALS:
      Appellants move to dismiss this appeal as follows :
      Appellants no longer desire to pursue this appeal and, accordingly,
respectfully request that the Court enter its order dismissing same. Appellees have
no objection to this motion.
       WHEREFORE, Appellant respectfully prays that this appeal be dismissed
with all parties to bear their own costs.

                                                Respectfully submitted,

                                                TAUBE SUMMERS HARRISON
                                                TAYLOR MEINZER BROWN LLP
                                                100 Congress Avenue, Suite 1800
                                           Austin, Texas 78701
                                           Telepho . 512) 472-5997
                                           Facsi 1 . (512) 472-5248


                                                 ark C. Taylor
                                               Texas Bar No. 19713225
                                               (mtaylor@taubesummers.com)
                                               Cleveland R. Burke
                                               Texas Bar No. 24064975
                                               cburke@taubesummers.com
                                           ATTORNEYS FOR APPELLANT,
                                           DENNIS ANTOLIK




                                           ~CKBACON
                                           State Bar No. 01494400
                                           3839 Bee Caves Rd., Ste. 100
                                           Austin, Texas 78746
                                           Tele: 512/914-8619
                                           Fax: 512/480-8170
                                           email: HOTBACON@MAC.COM
                                           ATTORNEY FOR APPELLEE,
                                           VICTOR ANTOLIK

                         CERTIFICATE OF SERVICE

      By my signature above, I hereby certify that a true and correct copy of the
foregoing Motion to Dismiss Appeal has been forwarded on this <L :1        day of
December, 2015, to Appellees' attorneys, as follows:

      Kemp W. Gorthey          Via Email: kemp@gortheylaw.com
      THE GORTHEY LAW FIRM
      604 West 12th Street
      Austin, Texas 78701
      ATTORNEY FOR APPELLEE,
      CASTLE CROWN PROPERTIES MANAGEMENT, LLC




                                       2
Peyton N. Smith        Via Email: psmith@reedscardino.com
REED & SCARDINO LLP
301 Congress Avenue, Suite 1250
Austin, Texas 78701
ATTORNEYS FOR APPELLEE,
VICTORY CHEVAL HOLDINGS, LLC




                               3